English, C. J. Joseph Sigment and Mary Sigment were indicted in the circuit court of Hot Springs county for selling ardent spirits, etc., on Sunday. They were tried on the plea of not guilty, the jury found Joseph guilty, assessed a fine against him of ten dollars, and acquitted Mary. It seems that he moved for a new trial, which was refused, and he took a bill of exceptions,-setting out the evidence and instructions of the court, but in the bill of exceptions there is no reference to the motion for a new trial, and no exception to the decision of the court overruling it. There is, therefore, no question of law reserved for this court to decide on this appeal. Affirmed.